The opinion of the court was delivered by
Bergen, J.
The situation resulting from the facts stated is that two antagonistic claimants to the fund due from the insurance company agreed that payment might be made to one, both releasing the company, upon a stipulation between the two claimants that such payment would not affect the legal rights of either party to the fund, so that instead of three parties to the controversy there remained but two, one of whom had the fund, which the other claimed, and if the claim was supportable, it could be enforced by an action at law for money had and received to his use. There are no equities to administer or enforce. If the defendant in this proceeding is entitled to the fund, he could have brought his ac-' tion at law against the insurance company, and if that company had any reasonable doubt as to the rights of the respective claimants, it could have filed a bill of interpleader, but when the claimants agreed to discharge the company upon payment to one of them, under an agreement that the rights of the other should not be affected by such payment, no possible ground for equitable relief arises from that condition. Neither can call upon the other to interplead, and no trust requiring equitable interference has been created by the acts of these parties. The defendant has consented that the insurance company may pay the fund to the com*203plainants if his right of action be preserved—that is, he cannot proceed to enforce his claim against the company, but may against the other claimant who is put in possession of the fund, subject to such lawful claim of the other as he may be able to establish. He may demand it, and upon refusal bring his action at law to recover the money which he claims the complainants refuse to pay over, and the proceeding instituted in the present cause amounts to little more than an ordinary collection suit. The contract in question presents no feature subjecting it to equitable cognizance, no attempt is made to reform it, nor is any discovery prayed, and the defendant has a complete remedy at law. The learned vice-chancellor dismissed the bill of complaint because lie determined that the fund belonged to the defendant, and then advised a decree according to the prayer of the defendant’s cross-bill. He was clearly right in dismissing the bill of complaint, not for the reason given by him, but because it disclosed no ground for equitable relief, but when he advised a decree in favor of the defendant upon the cross-bill, we think he assumed a jurisdiction which did not exist.
The decree in favor of the defendant will be reversed, and the cause remitted to the court of chancery to be there disposed of in accordance with the view herein expressed.
For affirmance—None.
For reversal—The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Kalisch, Bogert, Yredenburgh, Congdon, White—11.